Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Response to Amendments
The amendment and response  filed on July 27, 2022, to  the Non-Final Office Action dated April 28, 2022 has been entered.  Claims 1 and 15 are amended; claims 21-23 have been added.  Claims 1 - 23 are pending in this application.
                                   Response to Arguments
Applicant argues that the applied art of record, Albou et al  (US-20050180149-A1), “does not teach or suggest visible and non-visible wavelength light sources that both direct light in a first direction through a housing enclosure and out through a light-permeable lens onto a surface,” as recited in independent apparatus claim 1 and method claim 15.  Applicant does agree that Albou teaches, like the claimed invention,  a headlight (10) having a main light source (15) and a second light source for emitting visible light and non-visible light through a lens (18) onto a surface.  Applicant’s only argument is that the non-visible light in Albou is subjected to reflection through an  optical distribution element (13) so as to be in the same direction as the visible light before exiting headlight 10.
                   In the claimed invention, the requirement is that the light, visible or non-visible, be directed “in a first direction through an enclosure”.  The language does not preclude optical operations such as reflection or refraction from being performed on the light before exiting the enclosure such as a vehicle headlight.  As such, the claimed invention is disclosed in the above cited published application to Albou. 
                                         Claim Rejections -- 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  
Albou et al (US-20050180149-A1)(“Albou”).
  As per claim 1, Albou discloses an apparatus for ascertaining information via reflection of both visible and non-visible wavelength light from a surface (Figure 3), the apparatus comprising: 
a housing enclosure including a light-permeable lens (Albou at Figure 1, headlight 10 and lens 18, and Para. [0079]. );
 a visible wavelength light source for directing visible light  in a first direction through the housing enclosure and out through the light-permeable lens onto the surface (Albou at Figure 1, a main light source 16 for emitting a main light, which in Para. [0008] is defined as a “visible light”.);
       an non-visible wavelength light source for directing non-visible light  in the first direction through the housing enclosure and out through the light-permeable lens onto the surface (Albou at Para. [0018] discloses “a first light source for emitting a visible light beam, together with at least one second light source for emitting an infra red light beam towards a roadscape ahead”.); and
 a light receiver for receiving a return light signal of at least one of visible and non-visible light reflected from the surface and responsively producing a received-light signal (Albou at Figure 3 and Para. [0080] which discloses “video camera 32, which is preferably an infra red video camera, is associated with the headlight 10, and takes images of the roadscape ahead as illuminated by the beam 22. The camera 32 may be installed in the headlight 10, or it may be behind the windshield of the vehicle, or, again, on one or other of the rear view mirrors of the vehicle.”).  
As per claim 2, Albou discloses an apparatus, wherein the non-visible wavelength light is infrared (Albou at Para. [0018] which discloses “a first light source for emitting a visible light beam, together with at least one second light source for emitting an infra red light beam towards a roadscape ahead”.).  
As per claim 3, Albou discloses an apparatus, wherein the visible wavelength light source is a laser (Albou at Para. [0054] discloses that “two laser diodes are associated in a common headlight.”).  
As per claim 4, Albou discloses an apparatus, wherein the visible wavelength light source is at least one light-emitting diode (Albou at Para. [0066] as diodes that emit a light in “pulse i1 is emitted at a time t1 by the diode S1 towards the roadscape ahead”.) .  
As per claim 5, Albou discloses an apparatus, wherein the non-visible wavelength light source is a laser (Albou at Para. [0079] discloses “laser diode 11 which emits an IR beam in the dazzle zone of the visible light beam.”).  
As per claim 6, Albou discloses an apparatus, wherein the non-visible wavelength light source is at least one light-emitting diode (Albou at Para. [0071] as diodes that emit a light in the “ infra red beam emitted by the diode”.).  
As per claim 7, Albou discloses an apparatus, wherein the housing enclosure is a vehicle external light assembly (Albou Para. [0017] and [0018] which disclose “system being mounted on a motor vehicle and comprising:  at least one illuminating headlight comprising a first light source for emitting a visible light beam, together with at least one second light source for emitting an infra red light beam towards a roadscape ahead.  
As per claim 8, Albou discloses an apparatus, wherein the housing enclosure is a vehicle headlight assembly (Albou at Para. [0079] discloses “headlight 10 illuminates the roadscape ahead with a beam 22 which consists of both visible radiation and infra red radiation.”).  
As per claim 9, Albou discloses an apparatus, wherein the visible wavelength light source is a modulated electromagnetic source (Albou at  Para. [0054] discloses that at  “least one of the said headlights includes at least one light source capable of being modulated, in particular at high frequency.”).  
As per claim 10, Albou discloses an apparatus, wherein the visible wavelength light source is an unmodulated electromagnetic source (Albou at  Para. [0054] discloses that “one of the said headlights includes at least one light source capable of being modulated”, which follows that one can select the unmodulated light based on a desired application.).  
As per claim 11, Albou discloses an apparatus, wherein the non-visible wavelength light source is a modulated electromagnetic source (Albou at Para. [0089] discloses “the infra red beam emitted by the laser diode is modulated, either in pulses or continuously.”).  
As per claim 12, Albou discloses an apparatus, wherein the non-visible wavelength light source is an unmodulated electromagnetic source (Albou at  Para. [0054] discloses that “one of the said headlights includes at least one light source capable of being modulated”, which follows that one can select the unmodulated light based on a desired application.).  
As per claim 13, Albou discloses an apparatus for assisting with determination of a surface condition of a road adjacent a vehicle, via both visible and non-visible wavelength light (Albou Para. [0040-[0043] “at least one of the following driving conditions: the presence or absence of a nebulosity, the distance between any obstacle that may be present and the motor vehicle, and  the maximum range of visibility in the presence of nebulosity.”).  
As per claim 14, Albou discloses an apparatus, including a controller for receiving the received-light signal and responsively producing a road surface evaluation signal (Albou at Para. [0082] discloses “the camera 32 and sensor 36 are each able to process, separately, the same IR beam, whereby to show the images of the roadscape ahead on a screen and to determine the driving conditions, respectively.”);  wherein the road surface evaluation signal is provided to at least one of a user, a driver assist system, and an autonomous driving system (Albou at Para. [0007] discloses the displaying to a driver the driving condition from the following “combination with an infra red camera, to form an image of any obstacles that may be detected in the roadscape ahead, on a control screen which is arranged in the cabin of the vehicle.”).  
As per claim 15, Albou discloses a  method of at least partially detecting a surface condition of a road adjacent a vehicle, via both visible and non-visible wavelength light (Fig. 2 & Figs. 4A-4C), the method comprising:  
providing an apparatus including a housing enclosure including a light- permeable lens (Albou at Figure 1, headlight 10 and lens 18, and Para. [0079]. );
 a visible wavelength light source (Albou at Figure 1, a main light source 16 for emitting a main light, which in Para. [0008] is defined as a “visible light”.), an non-visible wavelength light source (Albou at Para. [0018] discloses “a first light source for emitting a visible light beam, together with at least one second light source for emitting an infra red light beam towards a roadscape ahead”.), and a light receiver (Albou at Figure 3 and Para. [0080] which discloses “video camera 32, which is preferably an infra red video camera, is associated with the headlight 10, and takes images of the roadscape ahead as illuminated by the beam 22.”);
 with the visible wavelength light source directing visible light  in a first direction through the housing enclosure and out through the light-permeable lens onto a surface of the road (Albou at Para. [0005] discloses “a main light source 16 arranged close to the first focus of the reflector, a mask 12 which includes a cut-off edge formed in the vicinity of a second focus of the reflector, so as to define a cut-off in the lighting beam produced by the headlight 10”.);
 with the non-visible wavelength light source directing non-visible light  in the first direction through the housing enclosure and out through the light-permeable lens onto the surface of the road (Albou at Para. [0056] discloses “the laser diode and the headlight PD emits an infra red light beam along the path T1 towards the roadscape ahead.”); and
 receiving a return light signal of at least one of visible and non-visible light reflected from the surface of the road with the light receiver and responsively producing a received-light signal (Albou at Fig. 4C and Para. [0075] discloses “infra red beam emitted by the diode S1 at the time t1 is received by the sensor C1 at the time t2. The infra red beam emitted by the diode S2 at the time t3 is received by the sensor C2 at the time t4.”).  
As per claim 16, Albou discloses a method, wherein the non-visible wavelength light is infrared (Albou at Para. [0018] which discloses “a first light source for emitting a visible light beam, together with at least one second light source for emitting an infra red light beam towards a roadscape ahead”.).  
As per claim 17, Albou discloses a method, wherein each of the visible wavelength light source and the non-visible wavelength light source is at least one of a laser and at least one light-emitting diode (Albou at Para. [0054] discloses that “two laser diodes are associated in a common headlight” ; and at Para. [0066] as diodes that emit a light in “pulse i1 is emitted at a time t1 by the diode S1 towards the roadscape ahead”.).  
As per claim 18, Albou discloses a method, wherein directing visible light through the housing enclosure and out through the light-permeable lens onto a surface of the road includes modulating the visible wavelength light (Albou at  Para. [0054] discloses that at  “least one of the said headlights includes at least one light source capable of being modulated, in particular at high frequency.”).  
As per claim 19, Albou discloses a method, wherein directing non-visible light through the housing enclosure and out through the light-permeable lens onto a surface of the road includes modulating the non-visible wavelength light (Albou at Para. [0089] discloses “the infra red beam emitted by the laser diode is modulated, either in pulses or continuously.”).  
As per claim 20, Albou discloses a method, including receiving the received-light signal and responsively producing a road surface evaluation signal (Albou at Para. [0082] discloses “the camera 32 and sensor 36 are each able to process, separately, the same IR beam, whereby to show the images of the roadscape ahead on a screen and to determine the driving conditions, respectively.”); and
  providing the road surface evaluation signal to at least one of a user, a driver assist system, and an autonomous driving system (Albou at Para. [0007] discloses the displaying to a driver the driving condition from the following “combination with an infra red camera, to form an image of any obstacles that may be detected in the roadscape ahead, on a control screen which is arranged in the cabin of the vehicle.”).  
As per claim 21, Albou discloses a method, further comprising: receiving a second return light signal of at least one of visible and non-visible light originating from another vehicle and reflected from the surface of the road (Albou at Fig. 4C and Para. [0075] discloses “infra red beam emitted by the diode S1 at the time t1 is received by the sensor C1 at the time t2. The infra red beam emitted by the diode S2 at the time t3 is received by the sensor C2 at the time t4.” Further, in Para. [0066] Albou discloses that the sensors (C1 &C2) receives the light “being reflected by the obstacle 20” so all light regardless of its origin such as from the ego vehicle, at a second vehicle, or at a natural source is being received and processed.); and responsively producing the received-light signal based on the return light signal and the second return light signal (Albou at Para. [0082] discloses “the reflector is a semi-transparent wafer 38 incorporated in the camera and providing reflection for the IR beam reflected by the obstacle, simultaneously towards the camera 32 and towards the sensor 36.”).
As per claim 22, Albou discloses an apparatus, wherein the visible wavelength source and the non-visible wavelength source are provided in a dual-wavelength apparatus comprising visible wavelength light-emitting diodes and non-visible wavelength light-emitting diodes arranged together in a matrix (Albou at Para. [0079] which discloses “headlight 10 illuminates the roadscape ahead with a beam 22 which consists of both visible radiation and infra red radiation. The lens 18 of the headlight enables this light beam to be directed towards the roadscape ahead in the usual direction for a passing or dipped beam headlight.”).
As per claim 23, Albou discloses an apparatus, wherein the visible wavelength source and the non-visible wavelength source are provided in a dual-wavelength apparatus comprising visible wavelength lasers and non-visible wavelength lasers arranged together in a matrix (Albou at Figure 1 illustrates light source 15 and optical element 13 having an arrangement where the positioning appears to be aligned or stacked along a column creating a 2x1 matrix.)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Karsten Haug (US-20070001822-A1) discloses a headlamp for a vehicle having wavelengths in the near-infrared (NIR) wavelength range. In particular, the NIR feature of the headlamp is only activated when the motor vehicle is in motion or until a certain minimum velocity is reached. See Abstract and Figures 1-2.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                       Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661             

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661